98 F.3d 1336
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Howard C. GUTHRIE, Defendant--Appellant.
No. 96-4299.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 20, 1996Decided Oct. 3, 1996

Robert E. Frank, Norfolk, Virginia, for Appellant.
Helen F. Fahey, United States Attorney, Arenda L. Wright Allen, Assistant United States Attorney, Norfolk, Virginia, for Appellee.
Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.
PER CURIAM:


1
Howard C. Guthrie pled guilty to one count of receiving materials involving the sexual exploitation of minors, 18 U.S.C.A. § 2252(a)(2) (West Supp.1996), and a second count of possession of materials involving the sexual exploitation of minors.  18 U.S.C.A. § 2252(a)(4)(B) (West Supp.1996).  He appeals his 24-month sentence, contending that the district court erred in determining that three prior sentences for driving under the influence were separate offenses rather than related offenses.  Finding no error, we affirm.


2
Guthrie was arrested for driving under the influence on June 14, 1989, again on July 3, 1989, and once more on July 4, 1989.  He was sentenced for the last two convictions on the same day, but the cases were not consolidated.  Prior sentences may not be treated as one in determining a defendant's criminal history if they were for offenses separated by an intervening arrest.  USSG § 4A1.2, comment.  (n.3).*  Because Guthrie's three DUI sentences were for offenses which were separated by intervening arrests, the district court did not err in finding that they were unrelated cases and assigning one criminal history point for each.


3
The sentence imposed by the district court is therefore affirmed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 United States Sentencing Commission, Guidelines Manual (Nov.1995)